OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on March 14, 1944.
On December 3, 1980 the respondent pleaded guilty to the crime of grand larceny in the third degree, a class E felony, and on January 30, 1981, he was sentenced to probation for a period of five years.
Pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent ceased to be an attorney and counselor at law in this State upon his conviction.
Accordingly, the petitioner’s motion is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Damiani, Titone, Lazer and Cohalan, JJ., concur.